UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 23, 2012 HILL-ROM HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Indiana 1-6651 35-1160484 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (812) 934-7777 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement The information set forth under Item 2.01 of this Current Report on Form 8-K is hereby incorporated by reference. Item2.01. Completion of Acquisition or Disposition of Assets On July 23, 2012, Hill-Rom, Inc., a wholly-owned subsidiary of Hill-Rom Holdings, Inc. (the “Corporation”), entered into a Stock Purchase Agreement (the “Agreement”) with the stockholders and optionholders of Aspen Surgical Products Holding, Inc. (“Aspen Surgical”) to acquire the entire equity interest in Aspen Surgical.A copy of the Agreement is filed as Exhibit2.1 to this Current Report and is incorporated herein by reference.Aspen Surgical provides a portfolio of surgical consumable and specialty medical products, including Bard-Parker® conventional and safety scalpels and blades, Colby fluid collection products, Richard-Allan™ specialty needles, a variety of other operating room disposables and instrument care products, as well as wound care dressings.The parties completed the transaction simultaneously with entering into the Agreement. The following description of the Agreement is qualified in its entirety by reference to Exhibit2.1.The purchase price for Aspen Surgical was $400.0 million in cash, subject to customary working capital adjustments.The Corporation funded the purchase price with a combination of cash on hand and borrowings under its revolving credit facility.The Agreement also contains customary representations, warranties, indemnities and covenants, as well as a non-compete covering certain selling stockholders. Item 9.01. Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired The financial statements required by Item 9.01(a) will be filed by amendment to this Current Report not later than 71 days after the date on which this Current Report is required to be filed. (b) Pro Forma Financial Information The pro forma financial information required by Item 9.01(b) will be filed by amendment to this Current Report not later than 71 days after the date on which this Current Report is required to be filed. (d)Exhibits Stock Purchase Agreement, dated as of July 23, 2012 by and among RoundTable Healthcare Partners II, L.P., RoundTable Healthcare Investors II, L.P., the Stockholders and Optionholders named therein, and Hill-Rom, Inc. Press release, dated July 25, 2012, issued by the Corporation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HILL-ROM HOLDINGS, INC. Date:July 26, 2012 By: /s/ Susan Lichtenstein Susan Lichtenstein Senior Vice President of Corporate Affairs, Chief Legal Officer and Secretary
